Title: Abigail Adams to Cotton Tufts, 5 October 1785
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear sir
      London October 5th 1785
     
     Captain Callihan sails sooner than we expected so that we have not time to write to several of our Friends, and indeed we have all written so lately by Mr. Storer, that nothing worth communicating has since occurd. Mr. Adams has written to Mr. Higinson which letter I dare say he will communicate to you and that will give you a detail of politicks here, as well as inform you of the troubles which delays have brought us in; with respect to the Algerines.
     Ever since last March Lamb has been intrusted with Papers which ought to have been here in May at furthest. But suppose our funds in Holland exhausted as they soon will be, can our Country expect to continue to Borrow money with their debt still unfunded? With their credit sinking, where will they get presents to Bribe these Barbarians? Or forces to encounter them. How difficult does our country render their foreign embassies by difficulties which uninimnity and virtue publick Spirit and some proper confidence might releive them from?
     But I must quit politicks as I have only a moment. Mr. Adams received a few lines from you by Captain Folger inclosing an account, which meet our approbation at the same time we heartily thank you for your kind care and attention.
     My dear Aunt how does she? I am grived at the account I have received respecting her, and almost dread to receive a Letter from my Friends. I pray heaven still to spair her Life and to restore her to health and to her Friends.
     Believe me Dear sir most affectionately yours
     
      A A
     
     
      A Barrel of shag Barks would be very pleasing to us if they could be procured.
      I forgot to mention that by Mr. Storer we sent you Mr. Neckers works of which we request your acceptance.
     
    